                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION



DANIEL EVERETT SNODGRASS


                      Plaintiff,


v.                                                           Case No. 3:20-cv-225-J-34JRK


THE MEDICAL/DENTAL FACILITY
AT THE REGIONAL MEDICAL CLINIC,


                      Defendant.

_______________________________

                    ORDER OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Daniel Snodgrass, an inmate of the Florida penal system, initiated this

action on March 5, 2020, by filing a pro se Civil Rights Complaint (Complaint; Doc. 1)

under 42 U.S.C. § 1983. Snodgrass names the “medical/dental facility at the Regional

Medical Clinic” as the sole Defendant. Snodgrass asserts that Defendant violated his

Fourteenth and Eighth Amendment rights under the United States Constitution as well as

various state and federal civil and criminal laws and procedures. As relief, Snodgrass

requests compensatory and punitive damages as well as court costs and fees.

       The Prison Litigation Reform Act (PLRA) requires the Court to dismiss this case at

any time if the Court determines that the action is frivolous, malicious, fails to state a claim

upon which relief can be granted or seeks monetary relief against a defendant who is

immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(B); 1915A. Additionally, the Court
must read a plaintiff's pro se allegations in a liberal fashion. Haines v. Kerner, 404 U.S.

519 (1972). "A claim is frivolous if it is without arguable merit either in law or fact." Bilal v.

Driver, 251 F.3d 1346, 1349 (11th Cir. 2001) (citing Battle v. Central State Hosp., 898

F.2d 126, 129 (11th Cir. 1990)). "Frivolous claims include claims 'describing fantastic or

delusional scenarios, claims with which federal district judges are all too familiar.'" Bilal,

251 F.3d at 1349 (quoting Neitzke v. Williams, 490 U.S. 319, 328 (1989)). Additionally,

a claim may be dismissed as frivolous when it appears that a plaintiff has little or no

chance of success. Id.

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1) the

defendant deprived him of a right secured under the United States Constitution or federal

law, and (2) such deprivation occurred under color of state law. Salvato v. Miley, 790 F.3d

1286, 1295 (11th Cir. 2015); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011)

(per curiam) (citation omitted); Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010)

(per curiam) (citations omitted). Moreover, the Eleventh Circuit "'requires proof of an

affirmative causal connection between the official's acts or omissions and the alleged

constitutional deprivation' in § 1983 cases." Rodriguez v. Sec'y, Dep't of Corr., 508 F.3d

611, 625 (11th Cir. 2007) (quoting Zatler v. Wainwright, 802 F.2d 397, 401 (11th Cir.

1986)). More than conclusory and vague allegations are required to state a cause of

action under 42 U.S.C. § 1983. See L.S.T., Inc. v. Crow, 49 F.3d 679, 684 (11th Cir. 1995)

(per curiam); Fullman v. Graddick, 739 F.2d 553, 556-57 (11th Cir. 1984). As such,

"'conclusory allegations, unwarranted deductions of facts, or legal conclusions

masquerading as facts will not prevent dismissal.'" Rehberger v. Henry Cty., Ga., 577 F.

App'x 937, 938 (11th Cir. 2014) (per curiam) (citation omitted).



                                                2
      In his Complaint, Snodgrass alleges that he received poor dental and medical care

at the Regional Medical Clinic (RMC) from March 27, 2019, through December 9, 2019.

Petition at 4. Snodgrass asserts that Defendant’s employee, an unnamed dentist, cut a

large hole in his mouth and sinus cavity but “ignored the bleeding” and damage. Id.

According to Snodgrass, it took four surgeries and one operation to correct the error. Id.

The Court notes that Snodgrass raised a substantially similar claim in a previous civil

rights action, case number 3:20-cv-134-J34MCR, in which Snodgrass sued the dentist

and Regional Medical Clinic. This Court dismissed that complaint without prejudice

pursuant to § 1915(e)(2)(B). See Snodgrass v. Dr. Nathaniel Williams, et al., 3:20-CV-

134-J34MCR (Docket #6). For much the same reasons the Court dismissed Snodgrass’

complaint in that action, the instant Complaint is due to be dismissed.

      As the Court previously advised Snodgrass, RMC is not considered a legal entity

amendable to suit. See id. at 3. The law of the state in which the district court sits

determines whether a party has the capacity to be sued. Dean v. Barber, 951 F.2d 1210,

1214-15 (11th Cir. 1992) (stating that certain subdivisions of local or county governments,

such as sheriff’s departments and police departments, generally are not legal entities

subject to suit). “A correctional facility or the jail is not a proper defendant in a case

brought under 42 U.S.C. § 1983.” Monroe v. Jail, 2:15-cv-729-Ftm-99MRM, 2015 WL

7777521, at *2 (M.D. Fla. Dec. 3, 2015). Snodgrass’ designation of the dental and medical

facilities of RMC does not alter the fact that he is suing RMC. See Moxley v. Coursey, No.

CV 111-024, 2012 WL 3260264, at *3 (S.D. Ga. July 17, 2012), report and

recommendation adopted, No. CV 111-024, 2012 WL 3257890 (S.D. Ga. Aug. 8, 2012)

(“Plaintiff may only bring § 1983 claims against particular individuals whose conduct



                                            3
violates his constitutional rights, and he may not proceed with claims against a general

group, such as the entire nursing staff of a jail.”). As Defendant is not a legal entity that

can be sued, Snodgrass fails to state a § 1983 claim upon which relief may be granted.

Therefore, the Complaint is due to be dismissed without prejudice.

        Accordingly, it is

        ORDERED:

        1.     This case is hereby DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B).

        2.     The Clerk of Court shall enter judgment dismissing this case without

prejudice, terminating any pending motions, and closing the case.

        DONE AND ORDERED at Jacksonville, Florida, this 16th day of March, 2020.




Jax-8

c: Daniel Snodgrass #134886




                                             4
